Exhibit 10.32

 

 

NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
AND APPLICABLE STATE SECURITIES LAWS, AND, ACCORDINGLY, MAY NOT BE OFFERED OR
SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT
TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF CORPORATE
COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE
REASONABLY ACCEPTABLE TO THE COMPANY.

 

COMMON STOCK PURCHASE WARRANT

IIOT-OXYS, INC.

 

Warrant Shares: 156,250 Original Issue Date: October 16, 2019

 

THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received Vidhyadhar Mitta, or his assigns (the “Holder”) is entitled, upon the
terms and subject to the limitations on exercise and the conditions hereinafter
set forth and in the Securities Purchase Agreement between the Company and the
Holder (the “Purchase Agreement”), at any time on or after the Original Issue
Date and on or prior to the close of business on the fifth anniversary of the
Original Issue Date (the “Termination Date”) but not thereafter, to subscribe
for and purchase from IIOT-OXYS, INC, a Nevada corporation (the “Company”), up
to 156,250 Common Shares (as subject to adjustment hereunder, the “Warrant
Shares”); provided, however, the number of Warrant Shares exercisable pursuant
to this Warrant shall increase from 50% to 100% in the Event of Default (as
defined in the Note) has occurred and has not been cured. The purchase price of
one (1) Common Share under this Warrant shall be equal to the Exercise Price, as
defined in Section 2(b).

 

Section 1.          Definitions. Capitalized terms used and not otherwise
defined herein shall have the meanings set forth in the Secured Convertible Note
(the “Note”), dated July 29, 2019, issued by the Company to the Holder pursuant
to the Purchase Agreement.

 

Section 2.          Exercise.

 

a)            Exercise of Warrant. Exercise of the purchase rights represented
by this Warrant may be made, in whole or in part, at any time or times on or
after the Original Issue Date and on or before the Termination Date by delivery
to the Company (or such other office or agency of the Company as the Company may
designate by notice in writing to the registered Holder at the address of the
Holder appearing on the books of the Company) of a duly executed facsimile copy
of the Notice of Exercise form annexed hereto and within three (3) Trading Days
of the date said Notice of Exercise is delivered to the Company, the Company
shall have received payment of the aggregate Exercise Price of the Common Shares
thereby purchased by wire transfer to an account designated by the Company or
cashier’s check drawn on a United States bank or, if available, pursuant to the
cashless exercise procedure specified in Section 2(c) below. If the amount of
payment received by the Company is less than the aggregate Exercise Price of the
Common Shares being purchased, the Holder shall make payment of the deficiency
within three (3) Trading Days following notice thereof. Notwithstanding anything
herein to the contrary, the Holder shall not be required to physically surrender
this Warrant to the Company until the Holder has purchased all of the Warrant
Shares available hereunder and the Warrant has been exercised in full, in which
case, the Holder shall surrender this Warrant to the Company for cancellation
within three (3) Trading Days of the date the final Notice of Exercise is
delivered to the Company. Partial exercises of this Warrant resulting in
purchases of a portion of the total number of Warrant Shares available hereunder
shall automatically reduce the outstanding number of Warrant Shares purchasable
hereunder in an amount equal to the applicable number of Warrant Shares
purchased. The Holder and the Company shall maintain records showing the number
of Warrant Shares purchased and the date of such purchases. The Company shall
deliver any objection to any Notice of Exercise Form within two (2) Business
Days of receipt of such notice. The Holder and any assignee, by acceptance of
this Warrant, acknowledge and agree that, by reason of the provisions of this
paragraph, following the purchase of a portion of the Warrant Shares hereunder,
the number of Warrant Shares available for purchase hereunder at any given time
may be less than the amount stated on the face hereof.

 

b)           Exercise Price. The exercise price per Common Share under this
Warrant shall be $0.12 (the “Exercise Price”).

 

 

 



 1 

 

 

c)            Cashless Exercise. In connection with a Cashless Exercise, this
Warrant shall represent the right to subscribe for and acquire the number of
Warrant Shares equal to (i) the number of Warrant Shares specified by the Holder
in its Notice of Exercise (the “Total Number”) less (ii) the number of Warrant
Shares equal to the quotient obtained by dividing (A) the product of the Total
Number and the applicable existing Exercise Price by (B) the Fair Market Value.
“Fair Market Value” shall mean: (1) if the Warrant Shares are listed on the NYSE
MKT (formerly NYSE AMEX), the Nasdaq Capital Market, the Nasdaq Global Market,
the Nasdaq Global Select Market, the New York Stock Exchange, the OTC Markets
(or any successors to any of the foregoing), the last reported sale price of the
Warrant Shares on such exchange or Nasdaq on the date for which the
determination is being made; or (2) if the Warrant Shares are not so listed,
“Fair Market Value” shall be determined in good faith by the Board of Directors
of the Company.

 

d)           Mechanics of Exercise.

 

i.              Delivery of Certificates Upon Exercise. When Holder exercises
this Warrant, certificates for Common Shares purchased hereunder shall be
transmitted by the Transfer Agent to the Holder by crediting the account of the
Holder’s prime broker with The Depository Trust Company through its Deposit or
Withdrawal at Custodian system (“DWAC”) if the Company is then a participant in
such system and either (A) there is an effective registration statement
permitting the issuance of the Warrant Shares to or resale of the Warrant Shares
by the Holder and such Warrant Shares have been sold or (B) the Common Shares
are eligible for resale by the Holder without volume or manner-of-sale
limitations pursuant to Rule 144, and otherwise by physical delivery to the
address specified by the Holder in the Notice of Exercise by the date that is
five (5) Trading Days after the latest of (A) the delivery to the Company of the
Notice of Exercise, (B) surrender of this Warrant (if required), and (C) payment
of the aggregate Exercise Price as set forth above (including by cashless
exercise, if permitted) (such date, the “Warrant Share Delivery Date”). The
Warrant Shares shall be deemed to have been issued, and Holder or any other
person so designated to be named therein shall be deemed to have become a holder
of record of such shares for all purposes, as of the date the Warrant has been
exercised in accordance with the requirements of the preceding sentence and with
payment to the Company of the Exercise Price (or by cashless exercise, if
permitted) and all taxes required to be paid by the Holder, if any, pursuant to
Section 2(d)(vi) prior to the issuance of such Common Shares, having been paid.

 

ii.             Delivery of New Warrants Upon Exercise. If this Warrant shall
have been exercised in part, the Company shall, at the request of a Holder and
upon surrender of this Warrant certificate, at the time of delivery of the
certificate or certificates representing Warrant Shares, deliver to the Holder a
new Warrant evidencing the rights of the Holder to purchase the unpurchased
Warrant Shares called for by this Warrant, which new Warrant shall in all other
respects be identical with this Warrant.

 

iii.             Rescission Rights. If the Company fails to cause the Transfer
Agent to transmit to the Holder a certificate or the certificates representing
the Warrant Shares pursuant to Section 2(d)(i) by the Warrant Share Delivery
Date, then the Holder will have the right to rescind such exercise.

 

iv.            Compensation for Buy-In on Failure to Timely Deliver Certificates
Upon Exercise at IPO. In addition to any other rights available to the Holder,
if the Company fails to cause the Transfer Agent to transmit to the Holder a
certificate or the certificates representing the Warrant Shares pursuant to an
exercise on or before the Warrant Share Delivery Date, and if after such date
the Holder is required by its broker to purchase (in an open market transaction
or otherwise) or the Holder’s brokerage firm otherwise purchases, Common Shares
to deliver in satisfaction of a sale by the Holder of the Warrant Shares which
the Holder anticipated receiving upon such exercise (a “Buy-In”), then the
Company shall (A) pay in cash to the Holder the amount, if any, by which (x) the
Holder’s total purchase price (including brokerage commissions, if any) for the
Common Shares so purchased exceeds (y) the amount obtained by multiplying (1)
the number of Warrant Shares that the Company was required to deliver to the
Holder in connection with the exercise at issue times (2) the price at which the
sell order giving rise to such purchase obligation was executed, and (B) at the
option of the Holder, either reinstate the portion of the Warrant and equivalent
number of Warrant Shares for which such exercise was not honored (in which case
such exercise shall be deemed rescinded) or deliver to the Holder the number of
Common Shares that would have been issued had the Company timely complied with
its exercise and delivery obligations hereunder subject to payment of the
Exercise Price therefor. For example, if the Holder purchases Common Shares
having a total purchase price of $11,000 to cover a Buy-In with respect to an
attempted exercise of Common Shares with an aggregate sale price giving rise to
such purchase obligation of $10,000, under clause (A) of the immediately
preceding sentence the Company shall be required to pay the Holder $1,000. The
Holder shall provide the Company written notice indicating the amounts payable
to the Holder in respect of the Buy-In and, upon request of the Company,
evidence of the amount of such loss. Nothing herein shall limit a Holder’s right
to pursue any other remedies available to it hereunder, at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing Common Shares upon exercise of the Warrant as required
pursuant to the terms hereof.

 

 

 



 2 

 

 

v.             No Fractional Common Shares. No fractional Common Shares shall be
issued upon the exercise of this Warrant. As to any fraction of a Common Share
which the Holder would otherwise be entitled to purchase upon such exercise, the
Company shall, at its election, either pay a cash adjustment in respect of such
final fraction in an amount equal to such fraction multiplied by the Exercise
Price or round to the nearest whole Common Share.

 

Section 3.          Certain Adjustments.

 

a)            Issuance of Additional Common Shares.

 

i.              In the event the Company shall issue any Additional Common
Shares (as defined below), at a price per share less than the Exercise Price
then in effect or without consideration, then the Exercise Price upon each such
issuance shall be adjusted to that price determined by multiplying the Exercise
Price then in effect by a fraction:

 

(A)                 the numerator of which shall be equal to the sum of (x) the
number of outstanding Common Shares (assuming full exercise, conversion or
exchange of all warrants and other securities which are convertible into or
exercisable or exchangeable for, and any right to subscribe for, Common Shares)
immediately prior to the issuance of such Additional Common Shares plus (y) the
number of Common Shares (rounded to the nearest whole Common Share) which the
aggregate consideration for the total number of such Additional Common Shares so
issued would purchase at a price per share equal to the Exercise Price then in
effect, and

 

(B)                  the denominator of which shall be equal to the number of
outstanding Common Shares (assuming full exercise, conversion or exchange of all
warrants and other securities which are convertible into or exercisable or
exchangeable for, and any right to subscribe for, Common Shares) immediately
after the issuance of such Additional Common Shares.

 

ii.             “Additional Common Shares” means all Common Shares issued by the
Company after the date hereof, except: (i) securities issued (other than for
cash) in connection with a merger, acquisition, or consolidation, (ii)
securities issued pursuant to the conversion or exercise of convertible or
exercisable securities issued or outstanding on or prior to the date of the
Purchase Agreement or issued pursuant to the Purchase Agreement (so long as the
conversion or exercise price in such securities are not amended to lower such
price and/or adversely affect the Holders), (iii) the Warrant Shares, (iv)
securities issued in connection with bona fide strategic license agreements or
other partnering arrangements so long as such issuances are not for the purpose
of raising capital, (v) Common Shares issued to the Company’s employees,
directors or advisors, and (vi) any warrants issued to any placement agent and
its designees for the transactions contemplated by the Purchase Agreement.

 

b)           Calculations. All calculations under this Section 3 shall be made
to the nearest cent or the nearest 1/100th of a Common Share, as the case may
be. For purposes of this Section 3, the number of Common Shares deemed to be
issued and outstanding as of a given date shall be the sum of the number of
Common Shares issued and outstanding.

 

c)            Notice to Holder.

 

i.              Adjustment to Exercise Price. Whenever the Exercise Price is
adjusted pursuant to any provision of this Section 3, the Company shall promptly
mail to the Holder a notice setting forth the Exercise Price after such
adjustment and any resulting adjustment to the number of Warrant Shares and
setting forth a brief statement of the facts requiring such adjustment.

 

 

 



 3 

 

 

ii.              Notice to Allow Exercise by Holder. If (A) the Company shall
declare a dividend on the Common Shares, (B) the Company shall declare a special
nonrecurring cash dividend on or a redemption of the Common Shares, (C) the
Company shall authorize the granting to all holders of the Common Shares rights
or warrants to subscribe for or purchase any Common Shares of any class or of
any rights, (D) the approval of any shareholders of the Company shall be
required in connection with any reclassification of the Common Shares, any
consolidation or merger to which the Company is a party, any sale or transfer of
all or substantially all of the assets of the Company, or any compulsory share
exchange whereby the Common Shares are converted into other securities, cash or
property, or (E) the Company shall authorize the voluntary or involuntary
dissolution, liquidation or winding up of the affairs of the Company, then, in
each case, the Company shall cause to be mailed to the Holder at its last
address as it shall appear upon the Warrant Register of the Company, at least 10
calendar days prior to the applicable record or effective date hereinafter
specified, a notice stating (x) the date on which a record is to be taken for
the purpose of such dividend, redemption, rights or warrants, or if a record is
not to be taken, the date as of which the holders of the Common Shares of record
to be entitled to such dividend, redemption, rights or warrants are to be
determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or Common Share exchange is expected to become effective
or close, and the date as of which it is expected that holders of the Common
Shares of record shall be entitled to exchange their Common Shares for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or Common Share exchange; provided that
the failure to mail such notice or any defect therein or in the mailing thereof
shall not affect the validity of the corporate action required to be specified
in such notice. To the extent that any notice provided hereunder constitutes, or
contains, material, non-public information regarding the Company or any of the
Subsidiaries, the Company shall simultaneously publicly disclose such notice.
The Holder shall remain entitled to exercise this Warrant during the period
commencing on the date of such notice to the effective date of the event
triggering such notice except as may otherwise be expressly set forth herein.

 

d)           Voluntary Adjustment By Company. The Company may at any time during
the term of this Warrant reduce the then current Exercise Price to any amount
and for any period of time deemed appropriate by the Board of Directors of the
Company.

 

Section 4.            Transfer of Warrant.

 

a)            Transferability. Subject to compliance with any applicable
securities laws and the conditions set forth in Section 4(d) hereof, this
Warrant and all rights hereunder (including, without limitation, any
registration rights) are transferable, in whole or in part, upon surrender of
this Warrant at the principal office of the Company or its designated agent,
together with a written assignment of this Warrant substantially in the form
attached hereto duly executed by the Holder or its agent or attorney and funds
sufficient to pay any transfer taxes payable upon the making of such transfer,
but only after such transferee agrees to be bound by the provisions of this
Agreement. Upon such surrender and, if required, such payment, the Company shall
execute and deliver a new Warrant or Warrants in the name of the assignee or
assignees, as applicable, and in the denomination or denominations specified in
such instrument of assignment, and shall issue to the assignor a new Warrant
evidencing the portion of this Warrant not so assigned, and this Warrant shall
promptly be cancelled. The Warrant, if properly assigned in accordance herewith,
may be exercised by a new holder for the purchase of Warrant Shares without
having a new Warrant issued.

 

b)            New Warrants. This Warrant may be divided or combined with other
Warrants upon presentation hereof at the aforesaid office of the Company,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued, signed by the Holder or its agent or attorney.
Subject to compliance with Section 4(a), as to any transfer which may be
involved in such division or combination, the Company shall execute and deliver
a new Warrant or Warrants in exchange for the Warrant or Warrants to be divided
or combined in accordance with such notice. All Warrants issued on transfers or
exchanges shall be dated the Original Issue Date and shall be identical with
this Warrant except as to the number of Warrant Shares issuable pursuant
thereto.

 

c)            Warrant Register. The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time. The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.

 

 

 



 4 

 

 

d)            Transfer Restrictions. The Warrant may only be disposed of in
compliance with state and federal securities laws and shall not transferred
unless the Warrant is (i) registered pursuant to an effective registration
statement under the Securities Act and under applicable state securities or
blue-sky laws or (ii) eligible for resale without volume or manner-of-sale
restrictions or current public information requirements pursuant to Rule 144.

 

e)             Representation by the Holder. The Holder, by the acceptance
hereof, represents and warrants that it is acquiring this Warrant and, upon any
exercise hereof, will acquire the Warrant Shares issuable upon such exercise,
for its own account and not with a view to or for distributing or reselling such
Warrant Shares or any part thereof in violation of the Securities Act or any
applicable state securities law, except pursuant to sales registered or exempted
under the Securities Act.

 

Section 5.            Miscellaneous.

 

a)            No Rights as Shareholder Until Exercise. This Warrant does not
entitle the Holder to any voting rights or other rights as a shareholder of the
Company prior to the exercise hereof as set forth in Section 2(d)(i), except as
expressly set forth in Section 3.

 

b)           Loss, Theft, Destruction or Mutilation of Warrant. The Company
covenants that upon receipt by the Company of evidence reasonably satisfactory
to it of the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of the Warrant, shall not include the posting of any bond), and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.

 

c)            Saturdays, Sundays, Holidays, etc. If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then, such action may be taken, or such
right may be exercised on the next succeeding Business Day.

 

d)           Authorized Common Shares. The Company will take all such reasonable
action as may be necessary to assure that such Warrant Shares may be issued as
provided herein without violation of any applicable law or regulation, or of any
requirements of the Trading Market upon which the Common Shares may be listed.
The Company covenants that all Warrant Shares which may be issued upon the
exercise of the purchase rights represented by this Warrant will, upon exercise
of the purchase rights represented by this Warrant and payment for such Warrant
Shares in accordance herewith, be duly authorized, validly issued, fully paid
and nonassessable and free from all taxes, liens and charges created by the
Company in respect of the issue thereof (other than taxes in respect of any
transfer occurring contemporaneously with such issue).

 

Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its Certificate
of Incorporation or Bylaws or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment. Without limiting the generality of the foregoing,
the Company will (i) take all such action as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
nonassessable Warrant Shares upon the exercise of this Warrant and (ii) use
commercially reasonable efforts to obtain all such authorizations, exemptions or
consents from any public regulatory body having jurisdiction thereof, as may be,
necessary to enable the Company to perform its obligations under this Warrant.

 

Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body having
jurisdiction thereof.

 

e)            Jurisdiction. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Nevada, without regard to the principles of conflicts of law thereof.

 

 

 



 5 

 

 

f)             Restrictions. The Holder acknowledges that the Warrant Shares
acquired upon the exercise of this Warrant, if not registered, will have
restrictions upon resale imposed by state and federal securities laws.

 

g)            Nonwaiver and Expenses. No course of dealing or any delay or
failure to exercise any right hereunder on the part of Holder or Company shall
operate as a waiver of such right or otherwise prejudice the Holder’s or
Company’s rights, powers or remedies, notwithstanding the fact that all rights
hereunder terminate on the Termination Date. If either party willfully and
knowingly fails to comply with any provision of this Warrant, which results in
any material damages to the other, the first party shall pay to the other party
such amounts as shall be sufficient to cover any costs and expenses including,
but not limited to, reasonable attorneys’ fees, including those of appellate
proceedings, incurred by the affected party in collecting any amounts due
pursuant hereto or in otherwise enforcing any of its rights, powers or remedies
hereunder.

 

h)            Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (a) the date of transmission, if
such notice or communication is delivered via email or facsimile at the email
address or facsimile number set forth on the signature pages attached to the
Purchase Agreement at or prior to 5:30 p.m. (New York City time) on a Trading
Day, (b) the next Trading Day after the date of email or facsimile transmission,
if such notice or communication is delivered via email or facsimile at the email
address or facsimile number set forth on the signature pages attached to the
Purchase Agreement on a day that is not a Trading Day or later than 5:30 p.m.
(New York City time) on any Trading Day, (c) the second (2nd) Trading Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service or (d) upon actual receipt by the party to whom such notice is
required to be given. The address for such notices and communications shall be
as set forth on the signature page attached to the Purchase Agreement.

 

i)             Limitation of Liability. No provision hereof, in the absence of
any affirmative action by the Holder to exercise this Warrant to purchase
Warrant Shares, and no enumeration herein of the rights or privileges of the
Holder, shall give rise to any liability of the Holder for the purchase price of
any Common Shares or as a shareholder of the Company, whether such liability is
asserted by the Company or by creditors of the Company.

 

j)             Remedies. The Holder, in addition to being entitled to exercise
all rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Warrant. The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Warrant and hereby agrees to
waive and not to assert the defense in any action for specific performance that
a remedy at law would be adequate.

 

k)           Successors and Assigns. Subject to applicable securities laws, this
Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors and permitted assigns of the
Company and the successors and permitted assigns of Holder. The provisions of
this Warrant are intended to be for the benefit of any Holder from time to time
of this Warrant and shall be enforceable by the Holder or holder of Warrant
Shares.

 

l)             Amendment. This Warrant may be modified or amended, or the
provisions hereof waived in accordance with the Purchase Agreement.

 

m)           Severability. Wherever possible, each provision of this Warrant
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Warrant shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provisions or the remaining provisions of this Warrant.

 

n)            Headings. The headings used in this Warrant are for the
convenience of reference only and shall not, for any purpose, be deemed a part
of this Warrant.

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first above indicated.

 

 

IIOT-OXYS, INC.

 

 

 

/s/ Cliff L. Emmons

By: Name: Cliff L. Emmons

Title: Chief Executive Officer

 

 



 6 

 

 

NOTICE OF EXERCISE

 

TO:          IIOT-OXYS, INC.

 

(1)         The undersigned hereby elects to purchase Warrant Shares of the
Company pursuant to the terms of the attached Warrant (only if exercised in
full), and tenders herewith payment of the exercise price in full, together with
all applicable transfer taxes, if any.

 

(2)         Payment shall take the form of (check applicable box): [ ] lawful
money of the United States; or [ ] if permitted the cancellation of such number
of Warrant Shares as is necessary, in accordance with the formula set forth in
subsection 2(c), to exercise this Warrant with respect to the maximum number of
Warrant Shares purchasable pursuant to the cashless exercise procedure set forth
in subsection 2(c).

 

The Warrant Shares shall be delivered to the following DWAC Account Number or by
physical delivery of a certificate to:

 

____________________

 

____________________

 

____________________

 

 

 

(3)         Accredited Investor. The undersigned is an “accredited investor” as
defined in Regulation D promulgated under the Securities Act of 1933, as
amended, and that the aforesaid Common Shares are being acquired for the account
of the undersigned for investment and not with a view to, or for resale, in
connection with the distribution thereof, and that the undersigned has no
present intention of distributing or reselling such Common Shares.

 

[SIGNATURE OF HOLDER]

 

Name of Investing Entity: _____________________________

 

Signature of Authorized Signatory of Investing Entity: __________________

 

Name of Authorized Signatory: _________________________

 

Title of Authorized Signatory: __________________________

 

Date: ______________________

 

 



 7 

 

 

ASSIGNMENT FORM

 

(To assign the foregoing warrant, execute this form and supply required
information. Do not use this form to exercise the warrant.)

 

FOR VALUE RECEIVED, [____________] all of or [_______] Common Shares of the
foregoing Warrant and all rights evidenced thereby are hereby assigned to whose
address is _____.

 

 

Dated: ______________, _____

 

 

Holder’s Signature: _________________________

 

Holder’s Address: _________________________

 

 

 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of limited liability companies and those acting in a fiduciary or other
representative capacity should file proper evidence of authority to assign the
foregoing Warrant.

 

 

 

 



 8 

 